DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 9th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 37 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding claims 26 and 37, the limitations “shaped somewhat similar to a truncated sphere” are unclear and render the claims indefinite. Specifically it is unclear how similar to a truncated sphere the shape has to be to qualify as “somewhat similar to a truncated sphere”. As this is fairly subjective. Accordingly, for the purpose of examining the claims currently pending, this limitation in each of the claims will be interpreted to mean “having a shape”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 21, 22, 24-30, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bleidistel et al. (US 2011/0181852 A1) in view of Holderer et al. (US 2005/0030653 A1).
Regarding claim 21, Bleidistel teaches an optical element assembly for directing a beam, the optical element assembly comprising: 
	a base including a plurality of recesses formed as indentations in the base (See, e.g., support body 1012 and recess 1036 in Fig. 13 which is a base with a recess that is part of an array of a plurality of recesses, as explained in paragraph [0113]); and 
	a plurality of elements (See, e.g., paragraph [0113] which explains there is an array, and Fig. 10 gives a view of one such array from a different embodiment as an example), each of the plurality of elements including (i) an optical element (See, e.g., mirror 1014 in Fig. 13), (ii) a stage that retains the optical element (See, e.g., element 1038 in Fig. 13), the stage including a transfer region that is sized and shaped to fit within one of the plurality of recesses with a gap therebetween (See, e.g., the lower portion of element 1038 below the lens, and a gap between this part of element 1038 and body 1012 in Fig. 13), and (iv) a thermally conductive medium positioned within the gap between the transfer region and the base (See, e.g., Fig. 13 which shows an unnumbered liquid flowing through the gap and paragraph [0116] which explains it is thermally conductive); 
	wherein the optical elements are arranged in a patterned array such that the optical elements are adjacent to one another and are positioned in approximately the same plane (See, e.g., paragraph [0113] which explains there is an array, and Fig. 10 gives a view of one such array from a different embodiment as an example).
	Bleidistel lacks an explicit disclosure of: (iii) a mover assembly that moves the optical element and the stage about a first axis and about a second axis that is orthogonal to the first axis relative to the base while maintaining the transfer region spaced apart the gap from the base, the mover assembly being secured in direct contact with one of the optical element and the stage.
	However, in an analogous optical field of endeavor Holderer teaches a mover assembly configured to move an optical element about two orthogonal axes while maintaining a gap (See, e.g., Figs. 7-8 which show the combination of control means 27, transmission element 28, and spring means 29 to be a mover assembly that moves an optical element about a plurality of axes (at least two of which are orthogonal) and keeps a gap from a base). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made, to modify the device of Bleidistel to include a mover assembly as taught by Holderer for the purpose of reaching the exact desired position of the optical element (See, e.g., paragraph [0069] of Holderer which explains this advantage). 
Regarding claim 22, Bleidistel in view of Holderer teaches the device set forth above and, as modified above, further teaches wherein for each of the plurality of elements the mover assembly includes (1) a first axis movement assembly that moves the optical element about the first axis (See, e.g., in Fig. 8 of Holderer how there are three identical movement assemblies that move the optical element about any axes in the plane of the optical element), the first axis movement assembly including a first flexure so that movement of the optical element about the first axis with the first axis movement assembly is decoupled from the movement of the optical element about the second axis (See, e.g., springs 29 in Fig. 8 of Holderer and note that the combination of the three movement assemblies allows for movement in each axis to be decoupled from each other, and so the first movement assembly contributes to this); and (ii) a second axis movement assembly that moves the optical element about the second axis (See, e.g., in Fig. 8 of Holderer how there are three identical movement assemblies that move the optical element about any axes in the plane of the optical element), the second axis movement assembly including a second flexure so that movement of the optical element about the second axis with the second axis movement assembly is decoupled from the movement of the optical element about the first axis (See, e.g., springs 29 in Fig. 8 of Holderer and note that the combination of the three movement assemblies allows for movement in each axis to be decoupled from each other, and so the second movement assembly contributes to this).
Regarding claim 24, Bleidistel in view of Holderer teaches the device set forth above and further teaches wherein the base includes at least one fluid passageway for directing a circulation fluid through the base (See, e.g., Fig. 13 which shows this).
Regarding claim 25, Bleidistel in view of Holderer teaches the device set forth above and further teaches a fluid system that circulates the thermally conductive medium for each of the plurality of elements within the gap between the transfer region and the base to transfer heat between the transfer region and the base (See, e.g., Fig. 13 which shows this), and wherein the thermally conductive medium has a thermal conductivity that is greater than the thermal conductivity of air (See, e.g., paragraph [0097] of Bleidistel which gives examples of the coolant used in this invention and includes mercury, which is a liquid having a thermal conductivity that is greater than that of air).
Regarding claim 26, Bleidistel in view of Holderer teaches the device set forth above and further teaches wherein for each of the plurality of elements the transfer region includes a surface that is shaped somewhat similar to a truncated sphere (See, e.g., Fig. 13); and wherein each of the indentations in the base is shaped somewhat similar to a truncated sphere (See, e.g., Fig. 13).
Regarding claim 27, Bleidistel in view of Holderer teaches the device set forth above and further teaches wherein the stage includes a connector region that is connected to and extends between the optical element and the transfer region such that the transfer region is rigidly connected to the optical element (Note that as the element 1038 and mirror 1014 are rigidly connected, there necessarily exists a connector region where the two elements make contact).
Regarding claim 28, Bleidistel in view of Holderer teaches the device set forth above and further teaches wherein the transfer region and the connector region of the stage are made of a continuous piece (See, e.g., paragraph [0113] which explains that the element 1038 and mirror 1014 can be integrally formed, meeting this limitation).
Regarding claim 29, Bleidistel in view of Holderer teaches the device set forth above and further teaches wherein the optical element and the stage are made of a continuous piece (Note that this claim language is open ended, similar to using the word “comprise”, and broad enough that the optical element and stage do not need to be integrally formed together, so the fact that the mirror 1014 and body 112 each have a continuous piece in Fig. 13 meets this limitation. If applicants wish to claim that the stage and optical element are integrally formed together, then language to that effect should be used). 
Regarding claim 30, Bleidistel in view of Holderer teaches the device set forth above and, as modified above, further teaches wherein the mover assembly is secured in direct contact with the stage (Note that as modified above the mover assembly is secured between the stage and the optical element, meeting this limitation). 
Regarding claim 39, Bleidistel teaches a method for directing a beam, the method comprising the steps of: 
	providing a base including a plurality of recesses formed as indentations in the base (See, e.g., support body 1012 and recess 1036 in Fig. 13 and paragraph [0113] which explains that there is an array with a plurality of similar units); 
	positioning a plurality of optical elements in a path of the beam (Note this is the purpose of the device), the plurality of optical elements being arranged in a patterned array such that the plurality of optical elements are adjacent to one another and are positioned in approximately the same plane (See, e.g., paragraph [0113] which explains that there is an array, and note that Figs. 10 and 11 show arrays from a different but similar embodiment);
	retaining each of the plurality of optical elements with a corresponding stage (See, e.g., element 1038 in Fig. 13), the stage including a transfer region that is positioned within one of the plurality of recesses with a gap therebetween (See, e.g. the part of the element 1038 in the recess 1036 and gap 1054), and
	transferring heat between the transfer region and the base for each stage with a thermally conductive medium positioned within the gap between the transfer region and the base (See, e.g., the fluid in the gap in Fig. 13 which transfers heat away with the transfer region).
	Bleidistel lacks an explicit disclosure of moving each of the plurality of optical elements with a corresponding mover assembly about a first axis and about a second axis that is orthogonal to the first axis relative to the base while maintaining the corresponding transfer region spaced apart the gap from the base, the corresponding move assembly being secured in direct contact with one of the optical element and the corresponding stage.
	However, in an analogous micro optical field of endeavor, Holderer teaches a mover assembly configured to move an optical element about a first axis and second axis that are orthogonal to each other, while maintaining a transfer region spaced from the base (See, e.g., Figs. 7 and 8 which show the combination of control means 27, transmission element 28, and spring means 29, which move the optical element about a plurality of axes including two that are orthogonal and keep a transfer region, i.e. the curved underside and shaft, spaced apart a gap from a base, and the mover assembly is secured to the shaft which is secured to the connector region which is secured to the optical element, thus in this way the mover assembly is secured to the connector region which is between the optical element and the transfer region).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of Bleidistel to include a mover assembly as taught by Holderer for the purpose of reaching the exact desired position of the optical element (See, e.g., paragraph [0069] of Holderer which explains this advantage) Note that as modified herein the mover assembly is at least directly contacting the stage so that it works structurally. 

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bleidistel et al. (US 2011/0181852 A1) in view of Holderer et al. (US 2005/0030653 A1) and further in view of Smith et al. (US 2010/0053583 A1).
Regarding claim 31, Bleidistel in view of Holderer teaches the device set forth above but lack an explicit disclosure of an exposure apparatus for transferring an image to a wafer, the exposure apparatus comprising: a wafer stage that retains and positions the wafer; and illumination source that generates a beam. Note that Bleidistel in view of Holderer teaches the optical element assembly of claim 21 that directs the beam, and Bleidistel teaches in paragraphs [0003]-[0009] that this beam directing device is for microlithography using wafers.
	However, in an analogous optical field of endeavor Smith teaches the use of a beam directing device in an exposure apparatus for transferring an image to a wafer, a system that has an illumination source generating a beam which is directed to wafer on a wafer stage (See, e.g., abstract and Fig. 5 which shows the various elements). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the beam directing device of Bleidistel to be utilized in an exposure apparatus as taught by Smith, for the purpose of giving the beam directing device of Bleidistel more utility (Note that on its own, in a vacuum, the device of Bleidistel would have less utility than if it was placed in an optical system for which it was designed to be used, i.e. an exposure apparatus). 

Allowable Subject Matter
Claims 32-36, 38, and 40 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 23, 32, and 40, the prior art, alone or in combination, fails to teach wherein the mover assembly includes a linkage that is coupled to the optical element, and a mover that pivots the linkage about a pivot axis; wherein the pivot axis is not in the movement plane.

Regarding claims 33-38, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872